Citation Nr: 0611717	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  04-04 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is entitled to an extension of her 
delimiting date for receipt of educational benefits pursuant 
to the Survivors' and Dependents' Educational Assistance 
Program under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel





INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1968.  He died in June 1993.  The appellant is the 
veteran's spouse.  

Her claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 determination, in which the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), denied entitlement to Chapter 35 
educational assistance benefits to the appellant on the basis 
that the delimiting date for eligibility had expired.

The veteran's claim was remanded in July 2005.


FINDINGS OF FACT

1.  The appellant was married to the veteran at the time of 
his death in June 1993.  

2.  At the time of the veteran's death, he had a total 
disability permanent in nature resulting from a service-
connected disability.  

3.  The appellant filed a claim for Chapter 35 educational 
benefits for coursework (from August 2003 to December 2003) 
that was received by the RO in August 2003.  

4.  The evidence does not show that the appellant was 
prevented from initiating, or completing, the chosen program 
of education within the period of Chapter 35 eligibility 
because of her own physical or mental disability.  




CONCLUSION OF LAW

The criteria for extension of the appellant's delimiting date 
for receipt of educational benefits pursuant to the 
Survivors' and Dependents' Educational Assistance Program 
under Chapter 35, Title 38, United States Code, have not been 
met.  38 U.S.C.A. §§ 3501, 3512 (West 2002); 38 C.F.R. §§ 
21.3046, 21.3047 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Basic eligibility for Chapter 35 benefits can be established 
in several ways, but for surviving spouses of veterans, 
eligibility arises if the veteran died from a service 
connected disability, or if the veteran died while having a 
disability evaluated as total and permanent in nature 
resulting from a service-connected disability.  38 U.S.C.A. § 
3501 (West 2002); 38 C.F.R. § 21.3021(a)(2)(i),(ii) (2005).  

Generally, an eligible person has 10 years during which to 
use his or her Chapter 35 benefits.  For surviving spouses, 
there are two different rules as to determining the beginning 
date of the 10-year period of eligibility.  

If the surviving spouse's eligibility is based on the 
veteran's death while a total, service-connected disability 
evaluated as permanent in nature was in existence, the 
beginning date of eligibility is the date of death.  
38 C.F.R. § 21.3046 (b)(5)(i) (2005).  On the other hand, if 
the surviving spouse's eligibility is based on the veteran's 
death being due to a service-connected disability, then the 
beginning date of eligibility is no earlier than the date of 
death, and no later than the date of the VA determination 
that the veteran's death was due to a service-connected 
disability.  38 C.F.R. § 21.3046 (b)(5)(ii) (2005).  

Unless extended, the period of eligibility cannot exceed 10 
years.  38 C.F.R. § 21.3046 (c).  The 10-year delimiting 
period may be extended if the eligible spouse or surviving 
spouse: (1) applies for the extension within the appropriate 
time limit; (2) was prevented from initiating or completing 
the chosen program of education within the otherwise 
applicable eligibility period because of a physical or mental 
disability that did not result from . . . willful misconduct; 
(3) provides VA with any requested evidence tending to show 
that he/she was prevented from initiating or completing the 
program because of a physical or mental disability that did 
not result from the willful misconduct of the eligible 
spouse; and (4) is otherwise eligible for payment of 
educational assistance for the training pursuant to Chapter 
35.  38 C.F.R. § 21.3047(a)(i- iv); see also 38 U.S.C.A. § 
3512 (b)(2).  It must be 'clearly established' by medical 
evidence that such program of education was medically 
infeasible.  38 C.F.R. § 21.3047(a)(2)(i).

In this case, the appellant's eligibility for Chapter 35 
benefits derives from her status as a surviving spouse of a 
veteran who had a total, service-connected disability 
evaluated as permanent in nature at the time of his death.  
At the time of the veteran's death in June 1993, he was in 
receipt of a total rating for a cardiovascular disability.  
Although it is not clear that a formal determination was made 
about the veteran's service-connected disability being 
permanent in nature, in March 1976, the RO determined that 
entitlement to Chapter 35 benefits existed when it granted 
the veteran a total disability rating based on individual 
unemployability (TDIU).  Furthermore, it is noted that the RO 
increased the veteran's service-connected cardiovascular 
disability to 100 percent in an October 1979 rating decision.  
Thus, based on these findings, it is determined that at the 
time of the veteran's death, he had a total, service-
connected disability evaluated as permanent in nature.  

Since the veteran died in June 1993, and the appellant's 
eligibility for Chapter 35 benefits arises from being the 
surviving spouse of a veteran who had a total, service-
connected disability evaluated as permanent in nature, her 
delimiting date is 10 years from June 1993, or June 2003.  
38 C.F.R. § 21.3046 (b)(5)(i).  Since her eligibility does 
not arise from the veteran's death being due to a service-
connected disability, she is not entitled to a later 
beginning date for her eligibility.  

Since the appellant did not file her claim for Chapter 35 
benefits until after June 2003, (she filed her claim on 
August 25, 2003 for classes taken from August 24, 2003, until 
December 13, 2003), pursuant to 38 C.F.R. § 21.3047 
(b)(5)(i), she is not eligible for Chapter 35 benefits unless 
she can show that she was prevented from initiating or 
completing the program because of a physical or mental 
disability that did not result from willful misconduct.  

The Board has carefully reviewed the evidence of record and 
finds that the evidence is against extending the delimiting 
date.  Although the appellant has described in her notice of 
disagreement and substantive appeal why she was not able to 
attend school prior to August 2003 (she stated that she 
needed more grieving time and had personal and family 
problems), she has not referred to a medical disability 
except in these general terms.  Furthermore, when a letter 
was sent to the appellant in August 2005 asking that she 
provide detailed information about the disability that kept 
her from training, she did not respond.  The Board recognizes 
the appellant's statements that she was unable to pursue her 
education program because of medical disability; however, the 
law requires that the appellant's infeasibility to pursue her 
education program be established by medical evidence.  See 38 
C.F.R. § 21.3047(a)(2)(i).  Thus, the appellant's assertions 
as to her medical state are not competent to establish that 
it was medically infeasible to pursue her education program.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The appellant asserted in her substantive appeal that nobody 
at VA told her that she could be helped financially with her 
education.  However, notwithstanding VA's obligation to 
correctly inform the veteran about basic eligibility or 
ineligibility for chapter 30 educational assistance benefits, 
the remedy for breach of such obligation could not involve 
payment of benefits where statutory requirements for such 
benefits are not met.  See Harvey v. Brown, 6 Vet. App. 416, 
424 (1994).

Unfortunately, the appellant has not met the requirements for 
an extended period of eligibility.  In conclusion, there is 
no legal basis upon which to grant the claim of entitlement 
to Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code, beyond June 27, 2003.  To the extent 
that the law is dispositive, the claim is denied on the basis 
of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005), with implementing 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.316(a) (2005), describes VA's duty to notify and assist 
claimants in substantiating claims for VA benefits.  However, 
because in the present decision the law, and not the 
evidence, is dispositive of the claim, the VCAA is not 
applicable.  See Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Sabonis, 6 Vet. App. 
at 426, 430.


ORDER

The appellant is not entitled to an extension of her 
delimiting date for receipt of educational benefits pursuant 
to the Survivors' and Dependents' Educational Assistance 
Program under Chapter 35, Title 38, United States Code.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


